SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

977
KA 15-00099
PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

NEDRA JONES, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (NICHOLAS
T. TEXIDO OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered September 15, 2014. The judgment
convicted defendant, upon her plea of guilty, of manslaughter in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her,
upon her plea of guilty, of manslaughter in the first degree (Penal
Law § 125.20 [1]). Contrary to defendant’s contention, we conclude
that her “valid waiver of the right to appeal with respect to both the
conviction and sentence encompasses [her] contention that the sentence
imposed is unduly harsh and severe” (People v Rodman, 104 AD3d 1186,
1188, lv denied 22 NY3d 1202; cf. People v Maracle, 19 NY3d 925, 928).




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court